Case 2:17-cv-00124-PLM-MV ECF No. 96, PageID.1128 Filed 03/11/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


 WILLIAM JOHNSON, et al.,

         Plaintiffs,
                                                         Case No. 2:17-cv-124
 v.
                                                         HONORABLE PAUL L. MALONEY
 ROBERT GORDON,

         Defendant.
 ____________________________/


                            ORDER FOR JOINT STATUS REPORT

        The parties were scheduled to participate in a voluntary mediation session on December

29, 2020, but the Court has been advised by the mediator that the session did not occur as scheduled

pursuant to the request of the parties. The parties shall file a joint status report detailing the status

of this matter by March 22, 2021.

        IT IS SO ORDERED.



Dated: March 11, 2021                                            /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
